The appeal concerns a single question: Is the reservoir property of the board of water commissioners of Hartford, in Bloomfield, subject to taxation under the provisions of General Statutes, § 2321?
Before the passage of this Act, chapter 79 of the Public Acts 1879, p. 429, now General Statutes, § 2321, lands held by one municipal corporation for its public good, within the limits of another, were exempt from taxation.
Lands used for reservoirs for collecting and storing water for the use of the inhabitants of a city are held for the public good. West Hartford v. Water Commissioners,44 Conn. 360. This Act is a limitation upon the exemption from taxation existing in the general law before its passage. Presumably the Act was passed to avoid the effect of this decision. It provided that land taken in Bloomfield for a water supply shall be exempt from taxation (a) when its inhabitants have the right to the use of such water supply upon the same *Page 527 
terms and conditions as the inhabitants of Hartford, and (b) when its inhabitants actually use the water of this reservoir upon the same terms and conditions as the inhabitants of Hartford. Both the right to such use and the actual use of the water must concur to give the board the benefit of the exemption.
The right to such use is determined by the construction to be placed upon the language of the Act (13 Special Laws, p. 831) conferring upon said board the authority to lay its mains in Bloomfield.
We think the intent of the General Assembly, in § 1 of this Act, was to give the board the power and to impose upon it the duty of extending its water mains from the town line through Blue Hills Avenue to the cemetery, and thence to extend such mains to such points as might be agreed upon by said board and the selectmen, and to lay the mains and supply the inhabitants along their line upon the same terms and conditions as exist in the city of Hartford.
By "water mains" is meant, in this connection, the line of main pipes as distinguished from laterals or connections made with the line of main pipes. The statute specifies a point to which the mains from the town line shall be carried through Blue Hills Avenue, and specifies that these may be extended thence from this point to such other points as may be agreed upon by said board and the selectmen, thus clearly referring to the line of main pipes. Extensions beyond the cemetery are subject to agreement between the board and selectmen. Consent of the selectmen is in the interest of the town, giving them some discretion as to the necessity of the extension, and over the location and manner of making the same.
We do not agree with the town that there was no duty upon the board of laying these mains. Such a construction of the Act would make optional with the *Page 528 
board all extensions of service, and make these dependent upon its willingness to build rather than upon the needs of the community.
Section 1 provides for the line of main pipes; § 2 for the laterals, — it imposed upon the board the duty of supplying water "from such extended mains" to any inhabitants "living within one-half of a mile of said line of main pipes, so extended." Since Bloomfield is about four miles square, it is plain that if the line of main pipes was extended and all of the laterals built on either side for a half mile, there would still be the greater part of the area of the town which could never have access to the supply of water, and hence the inhabitants within this section cannot be said to have the right to the use of it.
The board contends that it is its legal duty under this Act to supply water to all of the inhabitants of Bloomfield. We have not had pointed out to us the ground of this claim. If it be found in the language imposing upon it the duty of laying water mains "thence to such other points in the town of Bloomfield," it must be admitted that "thence" refers to points beyond the cemetery, and though it be conceded to be the duty of the board to lay mains and laterals to all points in the town beyond the cemetery, no authority can be found in this language for laying them between the Hartford town line and the cemetery. Authority for laying laterals in this latter territory is found in § 2, and these are confined to the territory a half mile on either side of the line of main pipes, and all of the territory with its inhabitants outside of these limits is without the right to secure water. So that such a construction, if permissible, would not avoid the real difficulty — all of the inhabitants do not have the right to the use of the water supply.
In its control of the line of water mains and their *Page 529 
extensions, the board have the same rights and are subject to the same duties and obligations in respect thereto as though these were in Hartford. This places upon the board the duty of giving to Bloomfield the same rates of service as prevail in Hartford, and this has always been done. It subjects the service to the same conditions as are imposed by the board in Hartford. One of these is that applicants for extensions of mains in Hartford, or elsewhere, shall give a bond conditioned upon the annual receipt by the board for water consumed in the new territory of ten per cent. of the cost of such extensions, unless waived by the board. Section 2 provides that the laterals may be built upon the same terms and conditions under which water is supplied in West Hartford, and the Act relating to the water supply for West Hartford compels the giving of a similar bond. So far as appears there is nothing unreasonable in such requirement.
The board is a municipal agency; it ought not to be compelled to build water mains or laterals unless these are to be used so as to yield such a return on the outlay as to reimburse the board for the cost. The General Assembly, by adopting this rule in the case of West Hartford, recognized its reasonableness; the rule itself has been in force in Hartford for years, and so far as this record goes, its reasonableness has never been attacked, and, though the rule itself did not bear upon its face strong evidence of its reasonableness, these considerations ought to control in the absence of fact or conclusion in the finding to the contrary. There is nothing prohibitive in a rule of this character.
The second question involved, whether the inhabitants of Bloomfield actually use the waters of this reservoir upon the same terms and conditions as the inhabitants of Hartford, is answered in the affirmative by the finding. The town contends by "use" is *Page 530 
meant a general use and not the use by a few; for example, those living in the Blue Hills Avenue section of Bloomfield. The board has in every case in the past extended its mains and laterals upon application by any of the inhabitants of Bloomfield, and all in the future can secure favorable action upon their applications by complying, in proper cases, with this rule or with the terms of the statute. 12 Special Laws, p. 494. The board does not deny this right of user, or seek to unreasonably curtail it; on the contrary, it urges upon us just the opposite conclusion. In its brief it says: "The important consideration is that every inhabitant of Bloomfield has the right to demand a supply of water from the board of water commissioners of the city of Hartford at the same rates as are paid by the inhabitants of Hartford, and, if necessary, to compel an extension of the mains by means of which such a supply of water may be furnished, simply by complying with the conditions which are in force in Hartford and West Hartford governing the extension of water mains." Since all who have made application for extensions or laterals are actually using the water furnished by the board, and at the same rates as in Hartford, it must be conceded that there is ample warrant for the finding: "Water from said reservoir . . . is supplied to and is actually used . . . by the inhabitants of . . . Bloomfield upon the same terms and conditions as to and by the inhabitants of . . . Hartford."
The board of water commissioners is ready to supply water to all inhabitants of Bloomfield upon the same terms and conditions as it does the inhabitants of Hartford. These terms and conditions are reasonable. If it were the duty of the board to do what it is willing to do, and the inhabitants of Bloomfield had the right to compel the use of the water supply upon the same *Page 531 
terms and conditions as the inhabitants of Hartford, the board would be entitled to an exemption from taxation, but this is not the case here. The board is under no legal obligation to furnish such supply, and the inhabitants have no right to compel its use.
   There is undoubted hardship in the case which can be relieved only by legislation.
There is error, the judgment is reversed, and the case remanded with direction to enter judgment sustaining the action of the board of relief confirming the action of the assessors.
In this opinion the other judges concurred.